

117 S560 IS: Oral Health for Moms Act
U.S. Senate
2021-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 560IN THE SENATE OF THE UNITED STATESMarch 3, 2021Ms. Stabenow introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo improve coverage of maternal oral health care, and for other purposes.1.Short titleThis Act may be cited as the Oral Health for Moms Act.2.Requiring coverage of oral health services for pregnant and postpartum individuals(a)In general(1)MedicaidSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended—(A)in subsection (a)(4)—(i)by striking ; and (D) and inserting ; (D); and(ii)by inserting ; and (E) beginning January 1, 2022, oral health services for pregnant and postpartum individuals (as defined in subsection (hh)) after subsection (hh)); and(B)by adding at the end the following new subsection:(hh)Oral health services for pregnant and postpartum individuals(1)In generalFor purposes of this title, the term oral health services for pregnant and postpartum individuals means dental services necessary to prevent disease and promote oral health, restore oral structures to health and function, and treat emergency conditions that are furnished to an individual during pregnancy (or during the 60-day period beginning on the last day of the pregnancy or such longer period beginning on the last day of the pregnancy as the State shall elect).(2)Coverage requirementsTo satisfy the requirement to provide oral health services for pregnant and postpartum individuals, a State shall, at a minimum, provide coverage to prevent disease and promote oral health, restore oral structures to health and function, and treat emergency conditions, consistent with recommendations for perinatal oral health care and dental care during pregnancy from the American Academy of Pediatric Dentistry and the American College of Obstetricians and Gynecologists. Such coverage shall include—(A)routine diagnostic and preventive care such as dental cleanings, exams, and X-rays;(B)basic dental services such as fillings and extractions;(C)major dental services such as root canals, crowns, and dentures;(D)emergency dental care; and (E)other necessary services related to dental and oral health (as defined by the Secretary)..(2)Coverage of oral health services for pregnant and postpartum individuals regardless of eligibility pathwaySection 1902(a)(10) of the Social Security Act (42 U.S.C. 1396a(a)(10)) is amended in the matter following subparagraph (G)— (A)by striking and (XVIII) and inserting (XVIII); and(B)by striking the semicolon at the end and inserting , and (XIX) beginning January 1, 2022, medical assistance shall be made available for oral health services for pregnant and postpartum individuals for any individual who is eligible for and receiving medical assistance under the State plan or under a waiver of such plan during such individual's pregnancy and during the 60-day period beginning on the last day of the pregnancy (or such longer period beginning on the last day of the pregnancy as the State shall elect), notwithstanding any other provision of law (including another provision of this paragraph) limiting such individual's eligibility for medical assistance under such plan or waiver to coverage for a limited type of benefits and services that would not otherwise include coverage of oral health services for pregnant and postpartum individuals;.(3)CHIP(A)In generalSection 2103(c)(6)(A) of the Social Security Act (42 U.S.C. 1397cc(c)(6)(A)) is amended by inserting and, in the case that the State elects to provide pregnancy-related assistance pursuant to section 2112, the pregnancy-related assistance provided to a targeted low-income pregnant woman after targeted low-income child.(B)Effective dateThe amendment made by this section shall take effect on January 1, 2022.(b)Enhanced FMAP; maintenance of effort(1)MedicaidSection 1905 of the Social Security Act (42 U.S.C. 1396d), as amended by subsection (a)(1), is further amended—(A)in subsection (b), by striking and (ff) and inserting (ff), and (ii); and(B)by adding at the end the following:(ii)Increased FMAP for additional expenditures for low-Income pregnant people(1)In generalSubject to paragraph (2), for calendar quarters beginning on or after January 1, 2022, notwithstanding subsection (b), the Federal medical assistance percentage for a State, with respect to the additional amounts expended by such State for medical assistance under the State plan under this title or a waiver of such plan that are attributable to requirements imposed by the amendments made by the Oral Health for Moms Act (as determined by the Secretary), shall be equal to 100 percent.(2)Maintenance of effortParagraph (1) shall not apply with respect to a State if, for any calendar quarter during the period beginning with the date of enactment of this subsection and ending with January 1, 2025, the State—(A)has in effect under such plan eligibility standards, methodologies, or procedures (including any enrollment cap or other numerical limitation on enrollment, any waiting list, any procedures designed to delay the consideration of applications for enrollment, or similar limitation with respect to enrollment) for individuals described in subsection (l)(1) who are eligible for medical assistance under the State plan or waiver under subsection (a)(10)(A)(ii)(IX) that are more restrictive than the eligibility standards, methodologies, or procedures, respectively, for such individuals under such plan or waiver that are in effect on the date of the enactment of this subsection; or(B)provides pregnancy-related assistance to targeted low-income pregnant women under the State plan under title XXI (or a waiver of such a plan) at a level that is less than the level at which the State provides such assistance to such women under such plan on the date of the enactment of this subsection..(2)CHIPSection 2105 of the Social Security Act (42 U.S.C. 1397ee) is amended—(A)in subsection (b), by adding at the end the following: For calendar quarters beginning on or after January 1, 2022, the enhanced FMAP for a State shall, subject to paragraph (2) of subsection (h), be 100 percent with respect to amounts described in paragraph (1) of such subsection.; and(B)by adding at the end the following new subsection:(h)Increased eFMAP for additional expenditures for targeted low-Income pregnant women(1)Amounts describedFor purposes of subsection (b), the amounts described in this paragraph are additional amounts expended by a State for pregnancy-related assistance that is provided under the State plan under this title or a waiver of such plan during a calendar quarter beginning on or after January 1, 2022, that are attributable to the provision of dental coverage to targeted low-income pregnant women (as determined by the Secretary).(2)Maintenance of effortThe fourth sentence of subsection (b) shall not apply with respect to a State if, for any calendar quarter during the period beginning with the date of enactment of this subsection and ending with January 1, 2025, the State—(A)has in effect under the State plan under title XIX (or a waiver of such a plan) eligibility standards, methodologies, or procedures (including any enrollment cap or other numerical limitation on enrollment, any waiting list, any procedures designed to delay the consideration of applications for enrollment, or similar limitation with respect to enrollment) for individuals described in subsection (l)(1) of section 1902 who are eligible for medical assistance under such State plan or waiver under subsection (a)(10)(A)(ii)(IX) of such section that are more restrictive than the eligibility standards, methodologies, or procedures, respectively, for such individuals under such plan or waiver that are in effect on the date of the enactment of this subsection; or(B)provides pregnancy-related assistance to targeted low-income pregnant women under the State plan under this title (or a waiver of such a plan) at a level that is less than the level at which the State provides such assistance to such women under such plan or waiver on the date of the enactment of this subsection..(3)Exclusion of amounts attributable to increased FMAP from territorial capsSection 1108 of the Social Security Act (42 U.S.C. 1308) is amended—(A)in subsection (f), in the matter preceding paragraph (1), by striking subsections (g) and (h) and inserting subsections (g), (h), and (i); and(B)by adding at the end the following:(i)Exclusion from caps of amounts attributable to increased FMAP for coverage of oral health services for pregnant and postpartum individualsAny payment made to a territory for expenditures on medical assistance that are subject to the Federal medical assistance percentage specified under section 1905(ii) shall not be taken into account for purposes of applying payment limits under subsections (f) and (g) to the extent that such payment exceeds the amount of the payment that would have been made to the territory for such expenditures without regard to such section..(4)Adjustment of CHIP allotments to account for increased eFMAPSection 2104 of the Social Security Act (42 U.S.C. 1397dd) is amended—(A)in subsection (c)—(i)in paragraph (1), by inserting paragraph (5) and before subsections (d) and (m)(5); and(ii)by adding at the end the following new paragraph:(5)Adjusting allotments to account for increased Federal payments for coverage of dental services for pregnant peopleIf a commonwealth or territory described in paragraph (3) receives payment for a fiscal year under subsection (a) of section 2105 for expenditures that are subject to the enhanced FMAP specified under subsection (h) of such section, the amount of the allotment determined for such commonwealth or territory under this subsection shall be increased by the amount by which—(A)the amount of the payment received by the commonwealth or territory for such expenditures for the fiscal year; exceeds(B)the amount of the payment that the commonwealth or territory would have received for such expenditures for the fiscal year without regard to such subsection (h). ; and(B)in subsection (m)—(i)in paragraph (2)(B), in the matter preceding clause (i), by striking paragraphs (5) and (7) and inserting paragraphs (5), (7), and (12); and (ii)by adding at the end the following new paragraph: (12)Adjusting allotments to account for increased Federal payments for coverage of dental services for pregnant peopleIf a State receives payment for a fiscal year under subsection (a) of section 2105 for expenditures that are subject to the enhanced FMAP specified under subsection (h) of such section, the amount of the allotment determined for the State and fiscal year under this subsection shall be increased by the amount by which—(A)the amount of the payment received by the State for such expenditures for the fiscal year; exceeds(B)the amount of the payment that the State would have received for such expenditures for the fiscal year without regard to such subsection (h)..3.Maternal oral health quality measuresTitle XI of the Social Security Act (42 U.S.C. 1301 et seq.) is amended by inserting after section 1139B the following new section:1139C.Maternal oral health quality measures(a)Development of core set of maternal oral health care quality measures(1)In generalThe Secretary shall identify and publish a recommended core set of health quality measures for enrolled pregnant individuals in the same manner as the Secretary identifies and publishes a core set of child health quality measures under section 1139A, including with respect to identifying and publishing existing maternal oral health quality measures for such individuals that are in use under public and privately sponsored health care coverage arrangements, or that are part of reporting systems that measure both the presence and duration of health insurance coverage over time, that may be applicable to enrolled pregnant individuals.(2)Alignment with existing core setIn identifying and publishing the recommended core set of maternal oral health quality measures required under paragraph (1), the Secretary shall ensure that, to the extent possible, such measures align with and do not duplicate the core set of adult health quality measures identified, published, and revised under section 1139B.(3)Process for maternal oral health quality measures programIn identifying gaps in existing maternal oral health quality measures and establishing priorities for the development and advancement of such measures, the Secretary shall consult with—(A)States;(B)health care providers, including physicians in the fields of general obstetrics, maternal-fetal medicine, family medicine, neonatology, and pediatrics;(C)dental professionals; and(D)national organizations with expertise in maternal oral health quality measurement.(4)Definition of enrolled pregnant individualThe term enrolled pregnant individual means an individual who— (A)is pregnant or is in the 60-day period beginning on the last day of the individual's pregnancy; and(B)is enrolled for medical assistance, child health assistance, or pregnancy-related assistance (as applicable) under a State plan under title XIX or XXI (or a waiver of such a plan).(b)Deadlines(1)Recommended measuresNot later than January 1, 2023, the Secretary shall identify and publish for comment a recommended core set of maternal oral health quality measures that includes the following:(A)Measures of utilization of oral health and dental services during pregnancy across health care settings.(B)Measures that address the availability of oral evaluations during or following medical visits for enrolled pregnant individuals.(C)Measures that address the incidence of emergency department visits for non-traumatic dental conditions during pregnancy.(D)Measures that address the availability of follow-up dental care after emergency department visits for non-traumatic dental conditions during pregnancy.(E)Measures that address the availability of counseling of enrolled pregnant individuals and postpartum individuals aimed at improving the oral health of enrolled pregnant individuals and infants.(F)Measures that address screening and evaluation for caries risk and periodontitis and treatment for caries risk and periodontitis, including the following:(i)The percentage of enrolled pregnant individuals who have caries risk documented in the reporting year involved.(ii)The percentage of enrolled pregnant individuals who received a topical fluoride application or sealants based on an oral health risk assessment demonstrating the need for such application or sealants during the reporting year involved.(iii)The percentage of enrolled pregnant individuals who received a comprehensive or periodic oral evaluation or a comprehensive periodontal evaluation during the reporting year involved.(iv)The percentage of enrolled pregnant individuals with a history of periodontitis who received an oral prophylaxis, scaling or root planing, or periodontal maintenance visit at least 2 times during the reporting year involved. (2)DisseminationNot later than January 1, 2024, the Secretary shall publish an initial core set of maternal oral health quality measures that are applicable to enrolled pregnant individuals.(3)Standardized reportingNot later than January 1, 2025, the Secretary, in consultation with States, shall develop a standardized format for reporting information based on the initial core set of maternal oral health quality measures (stratified by race, ethnicity, primary language, and disability status) and create procedures to encourage States to use such measures to voluntarily report information regarding the quality of oral health care for enrolled pregnant individuals. (4)Reports to CongressNot later than January 1, 2026, and every 3 years thereafter, the Secretary shall include in the report to Congress required under section 1139A(a)(6) information similar to the information required under that section with respect to the measures established under this section.(c)Annual State reports regarding State-Specific maternal oral health quality measures applied
 under Medicaid or CHIP(1)In generalEach State with a plan or waiver approved under title XIX or XXI shall annually report (separately or as part of the annual report required under section 1139A(c)) to the Secretary on—(A)the State-specific maternal oral health quality measures applied by the State under such a plan or waiver, including measures described in subsection (b)(1); (B)the State-specific information on the quality of oral health care furnished to enrolled pregnant individuals under such a plan or waiver, including information collected through external quality reviews of managed care organizations under section 1932 and benchmark plans under section 1937; and(C)the State-specific information regarding the dental benefits available to enrolled pregnant individuals under such a plan or waiver, including any limits on such benefits and the amount of reimbursement provided under such plan or waiver for such benefits.(2)PublicationNot later than September 30, 2026, and annually thereafter, the Secretary shall collect, analyze, and make publicly available the information reported by States under paragraph (1).(d)Authorization of appropriationsThere are authorized to be appropriated $10,000,000 to carry out this section. Funds appropriated under this subsection shall remain available until expended..4.Inclusion of oral health services for pregnant and postpartum individuals as an essential health benefit(a)In generalSection 1302(b) of the Patient Protection and Affordable Care Act (42 U.S.C. 18022(b)) is amended—(1)in paragraph (1), by adding at the end the following:(K)Oral health services for pregnant and postpartum individuals.; and(2)in paragraph (4)(F)—(A)by striking section 1311(b)(2)(B)(ii) and inserting section 1311(d)(2)(B)(ii); and(B)by inserting or (1)(K) after paragraph (1)(J).(b)State Exchange requirementsSection 1311(d)(2)(B)(ii) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(d)(2)(B)(ii)) is amended by inserting or oral health benefits meeting the requirements of section 1302(d)(1)(K) before the period.(c)Premium assistance credit amountSection 36B(b)(3)(E) of the Internal Revenue Code of 1986 is amended—(1)by striking section 1311(d)(2)(B)(ii)(I) and inserting section 1311(d)(2)(B)(ii); and(2)by striking section 1302(b)(1)(J) and inserting subparagraph (J) or (K) of section 1302(b)(1).(d)Conforming amendmentSection 2715(b)(3)(B)(i) of the Public Health Service Act (42 U.S.C. 300gg–15(b)(3)(B)(i)) is amended by striking through (J) and inserting through (K).5.Federally qualified health center grant program(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services (in this Act referred to as the Secretary) shall establish a grant program under which the Secretary shall award grants to Federally qualified health centers (as defined in section 1861(aa)(4) of the Social Security Act (42 U.S.C. 1395x(aa)(4))) to enter into arrangements with private dental providers to provide dental services to eligible individuals.(b)Authorization of appropriationsThere are authorized to be appropriated to the Secretary such sums as are necessary to carry out this section.6.Maternal oral health care reportNot later than 2 years after the date of enactment of this Act, the Medicaid and CHIP Payment and Access Commission shall issue a report on issues related to maternal oral health across the 50 States and the territories, including—(1)the availability of maternal oral health coverage, and enrollment in such coverage;(2)a survey of oral health status among low-income women of childbearing age;(3)barriers to accessing maternal oral health care; (4)innovations and potential solutions to problems of access to maternal oral health care, including innovations that would expand access to such care beyond dental offices; and(5)the impact of the requirement (imposed by the amendments made by section 2) that State Medicaid programs cover oral health services for pregnant and postpartum individuals on providers of maternal health care services, and such recommendations for improving reimbursement rates for such providers as the Commission deems appropriate.7.Indian Health Service maternal oral health initiative(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall develop and implement, in consultation with Indian tribes and tribal organizations (as those terms are defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)), a formal initiative to improve the oral health status of pregnant individuals, postpartum individuals, and infants and address barriers to oral health care during pregnancy for American Indian and Alaska Native populations. This initiative shall include strategies to—(1)reduce the prevalence and severity of oral disease among pregnant individuals, postpartum individuals, and their infants;(2)improve access to oral health care during pregnancy and the postpartum period;(3)establish a data collection system to monitor prevalence of oral disease and access to care;(4)educate health and dental providers on the importance of oral health care during pregnancy and the postpartum period and build competencies in the delivery of such care;(5)increase rates of patient referral to oral health care by non-dental providers; and(6)establish mechanisms for outreach and education of pregnant individuals and postpartum individuals for the purposes of improving oral health practices and access to care. (b)Authorization of appropriationsThere are authorized to be appropriated to the Secretary such sums as are necessary to carry out this section.8.Perinatal oral health outreach and educationNot later than 1 year after the date of enactment of this Act, the Secretary shall develop a program, to be implemented by entities that fund or provide maternal health care, oral health care, and maternal and infant support services, to provide—(1)interactive oral health education aimed at promoting good oral health practices for pregnant individuals and postpartum individuals who are eligible for or enrolled in the Medicaid program under title XIX of the Social Security Act or the Children’s Health Insurance Program under title XXI of the Social Security Act (42 U.S.C. 1396 et seq., 1397aa et seq.);(2)information on oral health and dental coverage for pregnant individuals, postpartum individuals, and children; and(3)assistance in connecting pregnant individuals, postpartum individuals, and children to oral health care.9.Maternal oral health training(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary, acting through the Associate Administrator of the Maternal and Child Health Bureau of the Health Resources and Services Administration, shall establish a grant program under which the Secretary shall award grants to eligible entities for the purpose of—(1)integrating oral health care into maternal health care settings;(2)improving oral health outcomes during pregnancy and the postpartum period;(3)developing core competencies in oral health among maternal health providers, including obstetrician-gynecologists and certified nurse-midwives, and non-clinical perinatal health workers, including community health workers and doulas; and (4)improving access to oral health care during pregnancy and closing referral gaps.(b)Eligible entitiesThe Secretary may make grants under this section to, or enter into contracts with State health departments or other State health agencies, academic institutions, schools of medicine or dentistry, nonprofit hospitals, nonprofit accredited birth centers, or public or private nonprofit entities which the Secretary has determined are capable of carrying out such a grant or contract to—(1)plan, develop, and provide training of maternal health providers to establish core competencies in oral health during pregnancy and the postpartum period;(2)provide information to maternal health providers, including information on periodontal disease, dental caries, oral health screening and risk assessment, beneficial oral health practices for pregnant individuals and infants; and(3)provide tools and resources aimed at facilitating the integration of oral health care and referral to dental care into maternity care settings.(c)Authorization of appropriationsThere are authorized to be appropriated to the Secretary such sums as are necessary to carry out this section.